Opinion filed November 2, 2017




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                 No. 11-17-00292-CR
                                    ___________

              JAMES DEWAYNE GRUMBLES, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee

                     On Appeal from the 91st District Court
                           Eastland County, Texas
                         Trial Court Cause No. 24576


                     MEMORANDUM OPINION
      Appellant filed an untimely notice of appeal from a conviction for the offense
of possession of a controlled substance. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on August 28, 2017, and that his notice of appeal was filed in the district
clerk’s office on October 16, 2017. When the appeal was filed in this court, we
notified Appellant that the notice of appeal appeared to be untimely—as it was due
to be filed on or before September 27, 2017. We also informed Appellant that the
appeal may be dismissed for want of jurisdiction, and we requested that Appellant
respond to our letter and show grounds to continue.
        In response to this court’s letter, Appellant’s counsel acknowledges that he
calendared the due date incorrectly and failed to timely file the notice of appeal.
Counsel has informed Appellant of the mistake and of counsel’s intent to file a writ
on Appellant’s behalf. In that regard, counsel has requested that we dismiss this
appeal and issue mandate at our earliest convenience.
        Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant did not file a motion for new trial and that his
notice of appeal was not filed with the clerk of the trial court until forty-nine days
after sentence was imposed. The notice of appeal was, therefore, untimely. Absent
a timely filed notice of appeal or the granting of a timely motion for extension of
time, we do not have jurisdiction to entertain the appeal. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        This appeal is dismissed for want of jurisdiction. Pursuant to Appellant’s
request, the mandate of this court shall be issued in an expedited manner. TEX. R.
APP. P. 18.1(c).


November 2, 2017                                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Dauphinot1
Bailey, J., not participating.

        1
         Lee Ann Dauphinot, Retired Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting
by assignment.
                                                   2